Exhibit 10.1

March 12, 2013

Mr. Sean Sullivan

266 Parkwood Road

Fairfield, CT 06824

 

  Re: Employment Agreement

Dear Sean:

This letter (the “Agreement”) will confirm the terms of your continued
employment by AMC Networks Inc. (the “Company”) as an at will employee with the
title of Executive Vice President – Chief Financial Officer. This Agreement will
supersede and replace the letter agreement between you and the Company, dated
August 11, 2010, and any and all other discussions, understandings or
arrangements regarding the subject matter herein. This Agreement will be
effective upon execution by the Company and you.

The term of this Agreement (the “Term”) shall commence as of the date it is
executed by both you and the Company and shall automatically expire on March 12,
2016 (the “Expiration Date”).

You agree to devote substantially all of your business time and attention to the
business and affairs of the Company and to perform your duties in a diligent,
competent and skillful manner and in accordance with applicable law.

Your annual base salary will be a minimum of $655,000 (retroactive to January 1,
2013), subject to annual review and potential increase by the Compensation
Committee of the Board of Directors of the Company (the “Compensation
Committee”), in its discretion. You will be eligible to participate in our
discretionary annual bonus program with an annual target bonus opportunity equal
to seventy-five percent (75%) of salary. Bonus payments are based on actual
salary dollars paid during the year and depend on a number of factors including
Company, unit and individual performance. However, the decision of whether or
not to pay a bonus, and the amount of that bonus, if any, will be made by the
Compensation Committee in its discretion. Except as otherwise provided herein,
in order to receive a bonus, you must be employed by the Company at the time
bonuses are being paid. Your annual base salary and annual bonus target (as each
may be increased from time to time in the Compensation Committee’s discretion)
will not be reduced during the term of this Agreement.



--------------------------------------------------------------------------------

You will also continue to be eligible, subject to your continued employment by
the Company and actual grant by the Compensation Committee in its discretion, to
participate in such long-term equity and other incentive programs as are made
available in the future to similarly situated executives at the Company. It is
expected that such awards will consist of annual grants of cash and/or equity
awards with an annual target value of not less than $1,200,000, as determined by
the Compensation Committee. Any such awards would be subject to actual grant to
you by the Compensation Committee in its discretion pursuant to the applicable
plan documents and would be subject to terms and conditions established by the
Compensation Committee in its discretion that would be detailed in separate
agreements you would receive after any award is actually made.

You will also continue to be eligible for our standard benefits program at the
levels that are made available to similarly situated executives at the Company.
Participation in our benefits program is subject to meeting the relevant
eligibility requirements, payment of the required premiums, and the terms of the
plans themselves. You will be entitled to four (4) weeks vacation per year, to
be accrued and used in accordance with Company policy.

Effective immediately, you and the Company agree to be bound by the additional
covenants and provisions applicable to each that are set forth in the Annex
attached hereto, which Annex shall be deemed to be a part of this Agreement.

If your employment with the Company is terminated during the Term (1) by the
Company or (2) by you for “Good Reason,” and at the time of such termination
under clauses (1) or (2) “Cause” does not exist, then, subject to your execution
and the effectiveness of a severance agreement satisfactory to the Company,
which severance agreement shall include, without limitation, a full and complete
general release in favor of the Company and its affiliates, and their respective
directors and officers, as well as your agreement to non-competition (limited to
one year), non-solicitation, non-disparagement, confidentiality and further
cooperation obligations and restrictions substantially in the form set forth in
the Annex attached hereto, the Company will provide you with the following:

 

  (1) Severance in an amount to be determined by the Compensation Committee (the
“Severance Amount”), but in no event less than two (2) times the sum of your
annual base salary plus your target annual bonus, each as in effect at the time
your employment terminates. Sixty percent (60%) of the Severance Amount will be
payable to you on the six-month anniversary of the date your employment so
terminates (the “Termination Date”) and the remaining forty percent (40%) of the
Severance Amount will be payable to you on the twelve-month anniversary of the
Termination Date;

 

  (2)

A prorated bonus based on the amount of your base salary actually earned by you
during the fiscal year through the Termination Date, provided, that such bonus,
if any, will be payable to you if and when such bonuses are generally paid to
similarly situated employees and will be based on your then current annual
target bonus as

 

2



--------------------------------------------------------------------------------

  well as Company and your business unit performance as determined by the
Compensation Committee in its discretion, but without adjustment for your
individual performance;

 

  (3) If, as of the Termination Date, annual bonuses had not yet generally been
paid to similarly situated employees with respect to the prior fiscal year, a
bonus based on the amount of your base salary actually paid to you during such
prior fiscal year, provided, that such bonus, if any, will be payable to you if
and when such bonuses are generally paid to similarly situated employees and
will be based on your annual target bonus that was in effect with respect to
such prior fiscal year as well as Company and your business unit performance as
determined by the Compensation Committee in its discretion, but without
adjustment for your individual performance; and

 

  (4) The Compensation Committee will consider, in good faith, approving the
vesting of your then outstanding equity and cash incentive awards on a pro rata
basis (to reflect the portion of the applicable period during which you were an
employee of the Company), provided that, to the extent any such awards are
subject to any performance criteria, any such pro rata vested portion as may be
approved by the Compensation Committee shall be payable/delivered only if, when
and to the same extent as paid/delivered to other employees generally holding
such awards subject to the satisfaction of the performance criteria.

In connection with any termination of your employment described above, other
than as specifically provided above, all equity or cash incentive grants or
awards you may then have outstanding will be treated in accordance with their
terms.

This Agreement does not constitute a guarantee of employment or benefits for any
definite period. Your employment may be terminated by you or the Company at any
time, with or without notice, liability (subject to the terms of this Agreement)
or cause. This Agreement shall automatically terminate upon your death.

If and to the extent that any payment or benefit hereunder, or any plan, award
or arrangement of the Company or its affiliates, is determined by the Company to
constitute “non-qualified deferred compensation” subject to Section 409A of the
Internal Revenue Code of 1986 (“Section 409A”) and is payable to you by reason
of your termination of employment, then (a) such payment or benefit shall be
made or provided to you only upon a “separation from service” as defined for
purposes of Section 409A under applicable regulations and (b) if you are a
“specified employee” (within the meaning of Section 409A and as determined by
the Company), such payment or benefit shall not be made or provided before the
date that is six months after the date of your separation from service (or your
earlier death). Any amount not paid or benefit not provided in respect of the
six month period specified in the preceding sentence will be paid to you in a
lump sum or provided to you as soon as practicable after the expiration of such
six month period. Any such payment or benefit shall be treated as a separate
payment for purposes of Section 409A to the extent Section 409A applies to such
payments.

 

3



--------------------------------------------------------------------------------

To the extent you are entitled to any expense reimbursement from the Company
that is subject to Section 409A, (i) the amount of any such expenses eligible
for reimbursement in one calendar year shall not affect the expenses eligible
for reimbursement in any other taxable year (except under any lifetime limit
applicable to expenses for medical care), (ii) in no event shall any such
expense be reimbursed after the last day of the calendar year following the
calendar year in which you incurred such expense, and (iii) in no event shall
any right to reimbursement be subject to liquidation or exchange for another
benefit.

The Company may withhold from any payment due to you hereunder any taxes that
are required to be withheld under any law, rule or regulation. If any payment
otherwise due to you hereunder would result in the imposition of the excise tax
imposed by Section 4999 of the Internal Revenue Code, the Company will instead
pay you either (i) such amount or (ii) the maximum amount that could be paid to
you without the imposition of the excise tax, depending on whichever amount
results in your receiving the greater amount of after-tax proceeds (as
reasonably determined by the Company). In the event that any such payment or
benefits payable to you hereunder would be reduced because of the imposition of
such excise tax, then such reduction will be determined in a manner which has
the least economic cost to you and, to the extent the economic cost is
equivalent, such payments or benefits will be reduced in the inverse order of
when the payments or benefits would have been made to you (i.e., later payments
will be reduced first) until the reduction specified is achieved.

This Agreement is personal to you and without the prior written consent of the
Company shall not be assignable by you otherwise than by will or the laws of
descent and distribution. This Agreement shall inure to the benefit of, and be
enforceable by, your legal representatives. This Agreement shall inure to the
benefit of, and be binding upon, the Company and its successors and assigns.

To the extent permitted by law, you hereby waive any and all rights to a jury
trial with respect to any claim arising out of or in any way connected with or
related to this Agreement, your employment by the Company or the termination of
your employment with the Company.

This Agreement will be governed by and construed in accordance with the law of
the State of New York applicable to contracts made and to be performed entirely
within that State.

You hereby irrevocably submit to the jurisdiction of the courts of the State of
New York and the federal courts of the United States of America located in the
State of New York solely in respect of the interpretation and enforcement of the
provisions of this Agreement, and you hereby waive, and agree not to assert, as
a defense that you are not subject thereto or that the venue thereof may not be
appropriate.

You hereby agree that mailing of notice, process or other papers in connection
with any such action or proceeding in any manner as may be permitted by law
shall be valid and sufficient service thereof if delivered to you at your
address set forth above or to such other address as you may later designate in
writing for the receipt of such notices.

 

4



--------------------------------------------------------------------------------

This Agreement may not be amended or modified otherwise than by a written
agreement executed by the parties hereto or their respective successors and
legal representatives.

The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.
If any provision of this Agreement is held by any court of competent
jurisdiction to be illegal, invalid, void or unenforceable, such provision shall
be deemed modified, amended and narrowed to the extent necessary to render the
same legal, valid and enforceable, and the other remaining provisions of this
Agreement shall not be affected but shall remain in full force and effect.

Capitalized terms used in this Agreement, including in the Annex attached
hereto, shall have the meanings set forth below:

“Cause” means your (i) commission of an act of fraud, embezzlement,
misappropriation, willful misconduct, gross negligence or breach of fiduciary
duty against the Company or an affiliate thereof, or (ii) commission of any act
or omission that results in a conviction, plea of no contest, plea of nolo
contendere, or imposition of unadjudicated probation for any crime involving
moral turpitude or any felony.

“Good Reason” means that (1) without your consent, (A) your base salary or
annual bonus target (as each may be increased from time to time in the
Compensation Committee’s discretion) is reduced, (B) your title is reduced,
(C) your responsibilities as in effect immediately after the date hereof are
thereafter materially diminished or (D) the Company requires that your principal
office be located more than fifty (50) miles from Manhattan, (2) you have given
the Company written notice, referring specifically to this letter and
definition, that you do not consent to such action, (3) the Company has not
corrected such action within 30 days of receiving such notice, and (4) you
voluntarily terminate your employment with the Company within 90 days following
the happening of the action described in subsection (1) above.

It is the parties’ intention that this Agreement not be construed more strictly
with regard to you or the Company. This Agreement reflects the entire
understanding and agreement of you and the Company with respect to the subject
matter hereof and supersedes all prior understandings and agreements.

[The next page is the signature page.]

 

5



--------------------------------------------------------------------------------

AMC NETWORKS INC.

By:  

/s/ Joshua W. Sapan

Name:   Joshua W. Sapan Title:   CEO

 

ACCEPTED AND AGREED:

/s/ Sean S. Sullivan

Sean S. Sullivan Date: March 12, 2013

 

6



--------------------------------------------------------------------------------

ANNEX

This Annex constitutes part of the Agreement, dated March 12, 2013, by and
between Sean Sullivan (“You”) and AMC Networks Inc. (the “Company”). Terms
defined in the Agreement shall have the same meanings in this Annex.

You agree to comply with the following covenants in addition to those set forth
in the Agreement.

 

1. Confidentiality

(a) Agreement. You agree to keep the existence and terms of this Agreement
confidential (unless it is made public by the Company) provided that (1) you are
authorized to make any disclosure required of you by any federal, state or local
laws or judicial proceedings, after providing the Company with prior written
notice and an opportunity to respond to such disclosure (unless such notice is
prohibited by law), (2) you and your representatives and agents may disclose to
any and all persons, without limitation of any kind, the tax treatment and tax
structure of this Agreement and all materials of any kind (including opinions or
other tax analyses) that are provided to you relating to such tax treatment or
structure, and (3) you may disclose this Agreement in connection with any action
by you to enforce this Agreement.

(b) Confidential and Proprietary Information. You agree to retain in strict
confidence and not use for any purpose whatsoever or divulge, disseminate, copy,
disclose to any third party, or otherwise use any Confidential Information,
other than for legitimate business purposes of the Company and its affiliates.
As used herein, “Confidential Information” means any non-public information of a
confidential, proprietary, commercially sensitive or personal nature of, or
regarding, the Company or any of its affiliates or any director, officer or
member of senior management of any of the foregoing (collectively “Covered
Parties”). The term Confidential Information includes information in written,
digital, oral or any other format and includes, but is not limited to
(i) information designated or treated as confidential, (ii) budgets, plans,
forecasts or other financial or accounting data; (iii) subscriber, customer,
guest, fan vendor or shareholder lists or data; (iv) technical or strategic
information regarding the Covered Parties’ cable, data, telephone, programming,
advertising, sports, entertainment, film production, theatrical, motion picture
exhibition or other businesses, (v) advertising, business, programming, sales or
marketing tactics and strategies; (vi) policies, practices, procedures or
techniques, (vii) trade secrets or other intellectual property;
(vii) information, theories or strategies relating to litigation, arbitration,
mediation, investigations or matters relating to governmental authorities;
(vii) terms of agreements with third parties and third party trade secrets,
(viii) information regarding employees, players, coaches, agents, talent,
consultants, advisors or representatives, including their compensation or other
human resources policies and procedures and (ix) any other

 

7



--------------------------------------------------------------------------------

information the disclosure of which may have an adverse effect on the Covered
Parties’ business reputation, operations or competitive position, reputation or
standing in the community.

(c) Exception for Disclosure Pursuant to Law. Notwithstanding the foregoing, the
obligations set forth in subsection (b) above, other than with respect to
subscriber or customer information, shall not apply to Confidential Information
that is:

 

  1) already in the public domain;

 

  2) disclosed to you by a third party with the right to disclose it in good
faith; or

 

  3) specifically exempted in writing by the applicable Covered Party from the
applicability of this Agreement.

Notwithstanding anything contained elsewhere in this Agreement, you are
authorized to make any disclosure required of you by any federal, state or local
laws or judicial, arbitral or governmental agency proceedings, after providing
the Company with prior written notice and an opportunity to respond prior to
such disclosure. In addition, this Agreement in no way restricts or prevents you
from providing truthful testimony concerning the Company to judicial,
administrative, regulatory or other governmental authorities.

 

2. Non-Compete

You acknowledge that due to your executive position in the Company and your
knowledge of Confidential Information, your employment by or affiliation with
certain businesses would be detrimental to the Company or any of its direct or
indirect subsidiaries. You agree that, without the prior written consent of the
Company, you will not represent, become employed by, consult to, advise in any
manner or have any material interest, directly or indirectly, in any Competitive
Entity (as defined below). A “Competitive Entity” shall mean any person, entity
or business that (i) competes with any of the Company’s or any of its
affiliate’s programming or other existing businesses, nationally or regionally;
or (ii) directly competes with any other business of the Company or one of its
subsidiaries that produced greater than 10% of the Company’s revenues in the
calendar year immediately preceding the year in which the determination is made.
Ownership of not more than 1% of the outstanding stock of any publicly traded
company shall not, by itself, be a violation of this paragraph. This agreement
not to compete will expire on the first anniversary of the date on which your
employment with the Company has terminated if such termination occurs prior to
the Expiration Date.

 

8



--------------------------------------------------------------------------------

3. Additional Understandings

You agree, for yourself and others acting on your behalf, that you (and they)
have not disparaged and will not disparage, make negative statements about or
act in any manner which is intended to or does damage to the good will of, or
the business or personal reputations of the Company, any of its affiliates or
any of their respective incumbent or former officers, directors, agents,
consultants, employees, successors and assigns.

This agreement in no way restricts or prevents you from providing truthful
testimony concerning the Company or its affiliates as required by court order or
other legal process; provided that you afford the Company written notice and an
opportunity to respond prior to such disclosure.

In addition, you agree that the Company is the owner of all rights, title and
interest in and to all documents, tapes, videos, designs, plans, formulas,
models, processes, computer programs, inventions (whether patentable or not),
schematics, music, lyrics, programming ideas and other technical, business,
financial, advertising, sales, marketing, customer, programming or product
development plans, forecasts, strategies, information and materials (in any
medium whatsoever) developed or prepared by you or with your cooperation during
the course of your employment by the Company (the “Materials”). The Company will
have the sole and exclusive authority to use the Materials in any manner that it
deems appropriate, in perpetuity, without additional payment to you.

 

4. Further Cooperation

Following the date of termination of your employment with the Company, you will
no longer provide any regular services to the Company or represent yourself as a
Company agent. If, however, the Company so requests, you agree to cooperate
fully with the Company in connection with any matter with which you were
involved prior to such employment termination, or in any litigation or
administrative proceedings or appeals (including any preparation therefore)
where the Company believes that your personal knowledge, attendance or
participation could be beneficial to the Company or its affiliates. This
cooperation includes, without limitation, participation on behalf of the Company
and/or its affiliates in any litigation, administrative or similar proceeding,
including providing truthful testimony.

The Company will provide you with reasonable notice in connection with any
cooperation it requires in accordance with this section and will take reasonable
steps to schedule your cooperation in any such matters so as not to materially
interfere with your other professional and personal commitments. The Company
will reimburse you for any reasonable out-of-pocket expenses you reasonably
incur in connection with the cooperation you provide hereunder as soon as
practicable after you present appropriate documentation evidencing such
expenses. You agree to provide the Company with an estimate of any such expense
before it is incurred.

 

9



--------------------------------------------------------------------------------

5. No Hire or Solicit

For the term of the Agreement and until one year after the termination of your
employment, you agree not to hire, seek to hire, or cause any person or entity
to hire or seek to hire (without the prior written consent of the Company),
directly or indirectly (whether for your own interest or any other person or
entity’s interest) any employee of the Company or any of its affiliates. This
restriction does not apply to any employee who was discharged by the Company or
any of its affiliates. In addition, this restriction will not prevent you from
providing references.

 

6. Acknowledgments

You acknowledge that the restrictions contained in this Annex, in light of the
nature of the Company’s business and your position and responsibilities, are
reasonable and necessary to protect the legitimate interests of the Company. You
acknowledge that the Company has no adequate remedy at law and would be
irreparably harmed if you breach or threaten to breach any of the provisions of
this Annex,and therefore agree that the Company shall be entitle injunctive
relief to prevent any breach or threatened breach of any of the provisions and
to specific performance of the terms of each of such provisions in addition to
any other legal or equitable remedy it may have. You further agree that you will
not, in any equity proceeding relating to the enforcement of the provisions of
this Annex, raise the defense that the Company has an adequate remedy at law.
Nothing in this Annex shall be construed as prohibiting the Company from
pursuing any other remedies at law or in equity that it may have or any other
rights that it may have under any other agreement. If it is determined that any
of the provisions of this Annex, or any part thereof, is unenforceable because
of the duration or scope (geographic or otherwise) of such provision, it is the
intention of the parties that the duration or scope of such provision, as the
case may be, shall be reduced so that such provision becomes unenforceable and,
in its reduced form, such provision shall then be enforceable and shall be
enforced. Notwithstanding anything to the contrary contained in this Agreement,
in the event you violate the covenants and agreements set forth in this Annex,
then, in addition to all other rights and remedies available to the Company, the
Company shall have no further obligation to pay you any severance benefits or to
provide you with any other rights or benefits to which you would have been
entitled pursuant to this Agreement had you not breached the covenants and
agreements set forth in this Annex.

 

7. Survival

The covenants and agreement set forth in this Annex shall survive any
termination or expiration of this Agreement and any termination of your
employment with the Company, in accordance with their respective terms.

 

10